                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR15-0230-JCC
10                           Plaintiff,                   MINUTE ORDER
11                v.

12    TERRANCE L. COSGROVE,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the Government’s motion for an extension of time
18   (Dkt. No. 72) to respond to Defendant’s motion to reduce his sentence pursuant to the First Step
19   Act (Dkt. No. 71). Having thoroughly considered the motion and the relevant record, and finding
20   good cause, the Court hereby GRANTS the motion. The Government’s response to Defendant’s
21   motion to reduce his sentence shall be filed no later than January 13, 2020. The Clerk is
22   DIRECTED to renote Defendant’s motion to reduce his sentence (Dkt. No. 71) to January 13,
23   2020.
24           //
25           //
26           //


     MINUTE ORDER
     CR15-0230-JCC
     PAGE - 1
 1         DATED this 27th day of December 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR15-0230-JCC
     PAGE - 2
